Rule 341.     Licensing of Foreign Legal Consultants.
                                                ***

       (b) Application. An applicant under this rule shall file with the Board an application in
the form prescribed by the Board, which shall be accompanied by:

              (1) a certificate from the professional body or public authority in the foreign
       country having final jurisdiction over professional discipline, certifying as to the
       applicant’s admission to practice and the date thereof, and as to his or her good standing
       as such attorney or counselor at law or the equivalent;

               (2) a letter of recommendation from one of the members of the executive body of
       such professional body or public authority or from one of the judges of the highest law
       court or court of original jurisdiction of the foreign country;

               (3) a duly authenticated English translation of the certificate and the letter if, in
       either case, it is not in English;

              (4) a statement indicating his or her understanding of, and commitment to
       observe, the Rules of Professional Conduct and the Enforcement Rules to the extent
       applicable to the legal services authorized under Rule 342;

             (5) appropriate evidence of professional liability insurance, in such amount as the
       Board may prescribe, to assure his or her proper professional conduct and responsibility;

               (6) such other evidence as to the applicant’s educational and professional
       qualifications, good moral character and general fitness, and compliance with the
       requirements of Subdivision (a) of this Rule as the Board may require;

              (7) a written statement agreeing to notify the [Secretary of the]Disciplinary
       Board of the Supreme Court of Pennsylvania of any change in the applicant’s good
       standing as a member of the foreign legal profession referred to in Subdivision (a)(1) of
       this Rule and of any final action of the professional body or public authority referred to in
       Subdivision (b)(1) of this Rule imposing any disciplinary censure, suspension, or other
       sanction upon such person; and

               (8) a duly acknowledged instrument, in writing, setting forth his or her address in
       this Commonwealth and designating the [Secretary]Executive Director of the
       Disciplinary Board of the Supreme Court as his or her agent upon whom process may be
       served, with like effect as if served personally upon him or her, in any action or
       proceeding thereafter brought against him or her and arising out of or based upon any
       legal services rendered or offered to be rendered by him or her within or to residents of
       this Commonwealth, whenever after due diligence service cannot be made upon him or
       her at such address or at such new address in this Commonwealth as he or she shall have
       furnished in the last registration statement filed by him or her in accordance with
       Enforcement Rule 219(d) (relating to periodic assessment of attorneys), or which has
       been filed in the Administrative Office by means of a duly acknowledged supplemental
       instrument in writing.

                                               ***

Rule 342.      Practice by Foreign Legal Consultants
                                               ***

        (d) Service of Process. Service of process on the [Secretary]Executive Director of the
Disciplinary Board of the Supreme Court of Pennsylvania, pursuant to the designation filed
under Rule 341(b)(8), shall be made by personally delivering to [and leaving with ]the
[Secretary]Executive Director, or [with]a deputy or assistant authorized by him or her to
receive such service, at his or her office, duplicate copies of such process together with a fee as
set by the Disciplinary Board of the Supreme Court. Service of process shall be complete when
the [Secretary]Executive Director of the Disciplinary Board has been so served. The
[Secretary]Executive Director of the Disciplinary Board shall promptly send one of such
copies to the foreign legal consultant to whom the process is directed, by certified mail, return
receipt requested, addressed to the foreign legal consultant at the address specified by him or her
as provided in Rule 341(b)(8).




                                                 2